 

Case 7:18-cv-10321-PMH-LMS Document 75 Filed 02/05/20 Page 1 of 2

 Feenando SANTAN A
AWOL
Bree Wsl\ Cone FAC
Box 20 \8l Bean Lon
Malone Neo ‘oh (LA52

 

 

 

LEQ ah Mus (wes IVE -
Won. henner Mv. horas fee FEB OS am
Jue STAAES VssTact Cove@E ! Se |
SodwWear Verner of New Youlk a

FOO Qoarnnras HT REET
Wise Plans, NY 10bol-dis0

- Ce QA As AWWAGE oF DOBBS Ferry
Sony t Yeuwer Not 1% Cv 1o3z Came)

Yan Jonge Wreas:

ks SS ph Note. of Man CE OF
MdveEss Please SEND ScdeSJ I We DATES T
Me At We ADDZESS” STATED ABOVE.
Tal Yo) \N MNINCE fot. TaN CARE oF.
Tiss MATTE. BC ee

 
Case 7:18-cv-10321-PMH-LMS Document 75 Filed 02/05/20 Page 2 of 2

 

FIRST-CLASS MAIL

BARE HILL CORRECTIONAL FACILITY ,
Bare Hill NEOPOST

 

 

CALLER BOX 20, 181 BRAND ROAD
MALONE, NEW YORK 42953 . A 0
| | AL $000.502
name: fecnando anwna on: 4 AAAS | TAL
. ZIP 12953
044Mi1277530

 

Correctional Facility

\a. Wepiens 1h ARRAS

Wed GuMES DISTRILT Conee
Soomlan Westwic’ oF Now eee
Boo” QVACLT AYRE STREET
se VUpad'S, NA. rvopa\-4650
paieS COOS Assn tea ETT A wo

agape med ope ot
4 thie Bea

4

   

a

\
